Citation Nr: 0528965	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  96-13 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
right sciatic nerve injury, as secondary to a service 
connected right knee disorder.  

2.	Entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of a temporary total convalescent rating under the 
provisions of 38 C.F.R. § 4.30 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right sciatic nerve injury was at least as likely as not 
causally related to a service connected right knee disorder.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the residuals of a right sciatic nerve injury are shown to 
have been caused by a service-connected disability.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Id.

In a VCAA letter dated in March 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, in 
light of the decision herein, no additional development or 
notice is needed.

The veteran is claiming service connection for the residuals 
of a right sciatic nerve injury that occurred in March 1991.  
He asserts, essentially, that he was injured after having 
fallen from a truck because his right knee gave out.  Records 
at the time of the accident, from a private treatment 
facility, show that in March 1991 the veteran was seen after 
having fallen out of a pickup truck, several days earlier, 
landing on his right side.  The veteran was admitted to the 
hospital until early April 1991, at which time the principle 
diagnosis was acute right sciatic nerve palsy.  No mention 
was made in these early records of any involvement of the 
veteran's service-connected right knee disorder.  In December 
1995, statements were received from three witnesses to the 
accident, who all indicated that the veteran's fall was 
caused, at least in part, due to a giving way of the right 
knee.  In an October 1996 statement, the private physician 
who treated the veteran following his injury in 1991 rendered 
an opinion that the sciatic nerve injury was caused by a fall 
from a vehicle when the veteran's previously injured right 
knee gave way.  

Service connection for the residuals of an injury of the 
right knee was granted by rating decision of the RO in August 
1981, based upon service medical records showing a knee 
injury and subsequent surgery while the veteran was on active 
duty.  The veteran was evaluated by VA on several occasions, 
including in June 1982 when it was noted that the veteran had 
laxity of the right knee that caused him to fall on occasion.  
The veteran underwent a right meniscectomy at a private 
facility in 1983 and in 1984 the veteran was evaluated by VA 
at which time he gave a history of knee instability causing 
him to fall.  Examination at that time showed laxity of the 
right knee and some rotatory instability.  In August 1984, 
the veteran underwent an additional surgical procedure on his 
right knee, an arthroscopy and extra-articular anterior 
cruciate reconstruction.  On examination by VA in December 
1988, instability of the anterior cruciate ligament of the 
right knee manifested by 3 mm excursion of the knee was 
noted, in addition to internal derangement and traumatic 
arthritis of the knee.  

An examination was conducted by VA in June 1991.  At that 
time, the examiner reviewed the veteran's history of knee 
injury during service, with subsequent surgical procedures.  
It was noted that the knee had remained somewhat unstable 
and, in February 1991, the right knee gave out and he 
sustained an injury of the sciatic nerve, which ad resulted 
in some paralysis of the right foot and dysesthesia and loss 
of sensation through the right leg.  The impressions were 
status post meniscectomy of the right knee, manifested by 
tendency to collapse and a ligamentous instability manifested 
by a positive draw sign; sciatic nerve injury, secondary to 
fall from instability of the right knee; and loss of 
sensation of the right leg, with areas of dysesthesia above 
the knee and numbness over the anterior aspect of the right 
foot.  

The veteran testified at a hearing on appeal in September 
1996, at which time, he recounted the circumstances 
surrounding the fall in which the sciatic nerve injury was 
incurred.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran's sciatic nerve injury was sustained in March 
1991.  While the treatment records immediately subsequent to 
the incident do not implicate his service-connected right 
knee disorder, it is noted that in the years preceding this 
accident he had been having difficulty with instability of 
his right knee.  Repeated surgical procedures had failed to 
adequately alleviate the problem.  In June 1991, shortly 
after the injury, a VA physician rendered an opinion that 
supports the veteran's assertions.  Writing subsequently, his 
private physician also entered a supporting opinion.  Thus, 
the Board finds that it is at least as likely as not that the 
right knee instability resulted in the injury of the 
veteran's right sciatic nerve.  As such, secondary service 
connection is warranted.  


ORDER

Service connection for the residuals of the right sciatic 
nerve, as secondary to a service-connected right knee 
disorder is granted.  


REMAND

The veteran is also seeking convalescent ratings for 
hospitalizations and procedures that he believes are related 
to the residuals of the right sciatic nerve injury.  As 
service connection for residuals of this injury have not been 
established, it is necessary for him to detail those periods 
of convalescent for which he claims a temporary total rating.  
Further, in view of the action above, it is necessary for the 
RO to have the opportunity to review the veteran's claims 
file for bases upon which the benefit may be granted.  

As such, this issue is remanded for the following:

The RO should readjudicate the issue of a 
temporary total convalescent rating under the 
provisions of 38 C.F.R. § 4.30.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran and his 
representative should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


